Citation Nr: 1543986	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  10-47 294A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinea pedis.

2.  Entitlement to service connection for depression.

3.  Entitlement to an initial rating in excess of 10 percent prior to January 25, 2010, and to a rating in excess of 30 percent thereafter, for posttraumatic stress disorder (PTSD)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions of Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In May 2008, the RO, in pertinent part, denied service connection for a skin disorder of the feet and for depression.  The Veteran filed a notice of disagreement (NOD) as to that decision in June 2008.  A November 2009 rating decision granted service connection for PTSD and assigned a 10 percent rating effective June 20, 2008, the date of receipt of the claim.  See 38 C.F.R. § 3.400(b)(1)(ii) (2015).  In a January 2010 statement, the Veteran disagreed with the initial rating assigned.  A subsequent October 2010 rating decision, in pertinent part, granted an increased 30 percent rating for the PTSD effective January 25, 2010.  A simultaneously issued statement of the case (SOC) continued to deny the Veteran's service connection claims, and also denied a rating in excess of 30 percent for the PTSD.  See October 2010 SOC.  The Veteran perfected an appeal as to the issues enumerated above by filing a VA Form 9 (substantive appeal) later in December 2010.

The Board notes that the Veteran also perfected an appeal for service connection for a bilateral hearing loss.  However, a January 2015 rating decision granted service connection for bilateral hearing loss with a noncompensable (0 percent) evaluation effective September 18, 2007.  This represents a full grant of the benefit sought on appeal.  Therefore, that issue is no longer before the Board.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) (quoting Waterhouse v. Principi, 3 Vet. App. 473 (1992)).

The Veteran testified at a videoconference hearing before the undersigned in July 2015.  A transcript of the hearing is of record.

A review of the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing system reveals additional records pertinent to the present appeal.  Accordingly, any future consideration of these claims should take into account the existence of this electronic record.

The issue of entitlement to an initial rating in excess of 10 percent prior to January 25, 2010, and to a rating in excess of 30 percent thereafter, for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In May 2014, prior to the promulgation of a decision in the appeal, the Veteran, through his representative, indicated that he wished to withdraw from appeal the claim of entitlement to service connection for depression.

2.  The Veteran's tinea pedis had its onset during his active service.


CONCLUSION OF LAW

1.  The criteria for withdrawal of an appeal by the appellant as to the claim of entitlement to service connection for depression have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for service connection for tinea pedis have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(d) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  See 38 C.F.R. § 20.204. 

On May 20, 2014, prior to the promulgation of a decision in this case, the Veteran's representative submitted a statement in which he indicated that the Veteran wished to withdraw his claim of entitlement to service connection for depression.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to this matter. Accordingly, the Board does not have jurisdiction to review this claim, and it must be dismissed.

II.  VA's Duties to Notify and Assist

The Veteran's claim of entitlement to service connection for tinea pedis has been granted, as discussed below.  Consequently, the Board finds that any error related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

III.  Service Connection

Under VA law, service connection may be granted for any current disability that is the result of a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

In order to establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran maintains that he developed a skin condition affecting his bilateral feet during his service in Vietnam, including during combat service.  He further states that this condition has persisted since that time.  

On VA skin examination in October 2010, the VA examiner diagnosed tinea pedis affecting the bilateral feet.  Accordingly, a current disability has been established.  See 38 C.F.R. § 3.303; Shedden, 381 F.3d at 1167.

As to an in-service incurrence or aggravation of a disease or injury, the Veteran's service treatment records fail to show any complaints of or treatment for tinea pedis or any other skin condition during his active service.  However, the Veteran maintains that he was unable to seek treatment during his time in service because the circumstances of his service, including his participation in combat, did not allow it.  See July 2015 Board Hearing Testimony.  Specifically, he states that his duties required that he wade through mud and standing water, which caused his feet to be consistently wet and led to the development of a skin disorder.  

In this regard, in the case of any veteran who engaged in combat with the enemy during active service, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Here, the Veteran's service personnel records, including his DD 214, show that he served in Vietnam and that his military occupational specialty was as a field artillery crewman, section chief.  His decorations and awards include the National Defense Service Medal (NDSM), the Vietnam Service Medal (VSM), and the Vietnam Campaign Medal (VCM) with device, which do not reflect combat.  However, his DD214 reflects that he was awarded a Presidential Unit Citation (PUC) badge, which the U.S. Court of Appeals for Veterans Claims (Court) noted suggests that the pertinent unit command history may contain evidence of combat.  See Falk v. West, 12 Vet. App. 402 (1999).  Further, in attempting to verify the Veteran's claimed stressors in conjunction with his PTSD claim, the RO found that the Veteran's unit, Btry 8th Bn 4th Arty, "was exposed to incoming artillery, rocket, and mortar attacks" and "small arms fire" during his assignment, including during the Battle for Dong Ha.  See October 2009 Memorandum from the Joint Services Records Research Coordinator.  Accordingly, based on the above evidence in conjunction with the Veteran's lay statements and testimony, the Board finds that the Veteran engaged in combat with the enemy during service, and is thus entitled to the presumption afforded combat veterans under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).

Consequently, because the development of a skin disorder as a result of wading through mud and water, including during his combat service, was certainly consistent with the circumstances, conditions, and hardships of the Veteran's service, the Board further finds that the Veteran's lay assertions concerning the development of a bilateral foot skin disease during his active service to be competent and credible, and therefore sufficient to establish the in-service incurrence of a bilateral foot skin disorder.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012) (holding that, in the case of a combat Veteran, not only is the combat injury presumed, but so is the disability due to the underlying injury).


Moreover, lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d at 1376-77.  Here, the Veteran is competent to report experiencing continuing symptomatology since his active service, as such symptoms as redness, itching, cracking, swelling, bleeding, scaling, and crusting of the feet, and yellowing and thickening of the toenails, are certainly capable of lay observation.  See id.  See also Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology).  

The Board additionally finds these competent statements of continuing foot symptomatology since his active service to be credible, as the Veteran's "longstanding" history of "chronic" skin problems on his feet has been documented by his VA treatment provider.  See June 2008 VA Dermatology Clinic Note.  See also White v. Illinois, 502 U.S. 346, 356, 112 S. Ct. 736 (1992) (statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment).  See, too, Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001).  Furthermore, the Veteran's statements concerning this are corroborated by his wife, who confirmed that the Veteran "wrote letters about his feet always being wet and his boots being wet" during his active service, and that he returned from Vietnam with foot problems manifested by redness, itching, scaling, cracking, and bleeding, which have continued since that time.  See December 2010 Statement; July 2015 Board Hearing Testimony.  

The Veteran was afforded a VA skin examination in October 2010.  The VA examiner noted the Veteran's reported history of bilateral foot skin problems during his active service, which have persisted since that time.  Following an examination of the Veteran and a review of the available medical history, the examiner found that the Veteran's tinea pedis was less likely than not related to active service, based primarily on the silence in the Veteran's service treatment records for complaints of or treatment for any skin problems.  

The Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 vet. App. 614 (1992).  In this case, the Board declines to accept the VA examiners' opinion as to the etiology of the Veteran's tinea pedis, as the opinion is based solely upon the absence of contemporaneous medical evidence confirming the Veteran's claimed in-service injury, and fails to adequately address the Veteran's competent and credible lay statements as to the onset of symptoms, specifically failing to address the Veteran's credible complaints of ongoing bilateral foot skin pathology since service or to reconcile these complaints with the examiner's ultimate conclusions.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (holding that the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible); Cf. Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that a VA opinion was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide a negative opinion).  See also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."); see, too, Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009).  Therefore, this opinion improperly relies merely on the absence of corroborating medical evidence, such as would be reflected in accompanying STRs, in determining there is no nexus between the Veteran's current tinea pedis and his military service, without addressing competent evidence of continuing symptoms since the injury during service.  See Dalton, 21 Vet. App. at 39-40.  The October 2010 medical opinion is thus inadequate, and cannot form the basis for a denial of entitlement to service connection. 


Notwithstanding the lack of an adequate VA examination report to consider the etiology of the Veteran's tinea pedis, the Board finds that the evidence supports a finding that the Veteran's bilateral foot skin disability is related to his in-service skin problems.  In this regard, as noted, there is medical evidence diagnosing a current skin disorder, there is competent and credible evidence of the in-service manifestation of symptoms later diagnosed as tinea pedis, and there is competent and credible evidence relating the injury incurred in service to the current diagnosis.  See 38 C.F.R. § 3.303; Shedden, 381 F.3d at 1166-67.  Accordingly, the Board resolves all doubt his favor and finds that service connection for tinea pedis is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

The appeal for entitlement to service connection for depression is dismissed.

Entitlement to service connection for tinea pedis is granted.


REMAND

After review of the record, the Board finds that a remand for further development is warranted with respect to the issue of entitlement to an initial rating in excess of 10 percent prior to January 25, 2010, and to a rating in excess of 30 percent thereafter, for PTSD. 

In this regard, the Veteran was last provided a VA examination addressing the severity of his PTSD disease in August 2011.  At the July 2015 Board hearing, the Veteran testified that his service-connected PTSD had worsened.  Accordingly, given the evidence that his disability picture has changed, and considering that his last examination occurred more than four years ago, the Board finds that the current evidence of record does not adequately reveal the present state of the Veteran's PTSD.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).  The Board finds, therefore, that a contemporaneous examination is required to ascertain the current severity of the Veteran's PTSD.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).

In addition, as the case is being remanded, any outstanding VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any outstanding records of VA treatment.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the severity of his service-connected PTSD.  

The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner. The examination report must reflect that such a review was undertaken.  

The examiner must identify the symptoms and functional impairment associated with the Veteran's PTSD, and discuss the degree of occupational and social impairment caused by his symptoms, in accordance with the rating criteria specified in VA's General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

The examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of: memory loss; depressed mood; anxiety; suspiciousness; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal ideation; and delusions and/or hallucinations.  In short, all clinical manifestations of the Veteran's service-connected PTSD should be reported in detail.  

Preferably, the appropriate Disability Benefits Questionnaire (DBQ) should be used for this purpose.

The psychiatrist or psychologist should specifically indicate whether the record reflects any change(s) in the severity of the Veteran's PTSD at any point(s) during the pendency of this appeal (i.e., since June 2008, when the Veteran filed his claim for service connection).  If so, the psychiatrist or psychologist is asked to note the approximate date(s) of any such change(s), as well as provide an assessment of the severity of the Veteran's PTSD at each date.

The examination report must include a complete rationale for all opinions and conclusions reached. 
 
4.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.


5.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


